Concurring opinion by
Associate Judge REID,
with whom Associate Judge SCHWELB, joins:
I join Judge Schwelb’s opinion. I empathize with our dissenting colleague’s concern that the mother in this case not be penalized for her attorney’s failure to take steps to reconstruct the record of proceedings on March 26, 2002, and April 29, 2002. I do not take issue with Chief Judge Wagner that “[t]he circumstances [here] are analogous with a mentally ill client who is helpless to protect herself when the lawyer fails to pursue an available avenue for relief,” citing Godfrey v. Washington, 653 A.2d 371, 373 (D.C.1995). However, I do not believe that the legal principle articulated in Godfrey■ — that “the trial court is expected to reflect the helpless true party’s interest by softening the sanction, if any, that it imposes, at least where this may be done without prejudicing other compelling countervailing interests,” id. at 373 — is applicable in this case. I believe there is a countervailing interest that would be prejudiced by remanding this case to determine whether the record can be reconstructed for purposes of appellate review. Timely disposition of Family Court matters, in my view, is such a countervailing interest. The proceedings at issue here concluded in March and April 2002, and a remand with the hope that the record could be reconstructed, would prolong rather than facilitate final disposition. Therefore, I believe it appropriate on the facts of this case to rely on the general principle that “the acts and omissions of counsel are imputed to the client even though detrimental to the client’s cause.” Id. (citation committed).